Reasons for Allowance
Claims1 and 3-6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references disclose applying the first welding current value and the second welding current value to form the first welding nugget and the second welding nugget wherein a preliminary current value in the preliminary current application is lower than the first welding current value and the second welding current value, and the same preliminary current value is set for each of the plurality of welding points in the preliminary current application wherein, when the current application is performed to apply a third current value between the pair of electrodes, the third current value is gradually increased until the third current value reaches the first welding current value or the second welding current value with the method as in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761